     Case 2:18-cv-00351-JCM-DJA Document 50 Filed 05/06/20 Page 1 of 2




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    SHANNON CARTER,                                        Case No. 2:18-cv-00351-JCM-DJA
 8                           Plaintiff,
                                                             ORDER
 9          v.
10    JAMES DZURENDA, et al.,
11                           Defendants.
12

13          Presently before the court is pro se Plaintiff Shannon Carter’s Motion to Extend Time to

14   File Opposition to Motion for Summary Judgment (ECF No. 49), filed on April 21, 2020.

15   Defendants did not file a Response by May 5, 2020, which “constitutes a consent to the granting

16   of the motion.” LR 7-2(d). However, Plaintiff seeks an indefinite extension to respond to the

17   Motion for Summary Judgment until he receives a copy of the Motion along with discovery,

18   which he acknowledges the Court denied he is entitled to receive. As such, the Court will only

19   grant Plaintiff’s request for an extension in part as it finds good cause to grant a thirty-day

20   extension. As such, the Court will set the response deadline for thirty days from today.

21          IT IS HEREBY ORDERED that Plaintiff Shannon Carter’s Motion to Extend Time to

22   File Opposition to Motion for Summary Judgment (ECF No. 49) is granted in part and denied

23   in part.

24          ///

25          ///

26          ///

27          ///

28
     Case 2:18-cv-00351-JCM-DJA Document 50 Filed 05/06/20 Page 2 of 2




 1         IT IS FURTHER ORDERED the Plaintiff’s Opposition to Defendants’ Motion for

 2   Summary Judgment (ECF No. 43) is due by June 5, 2020.

 3         DATED: May 6, 2020.

 4

 5
                                                    DANIEL J. ALBREGTS
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
                                            Page 2 of 2
27

28
